DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/21/22 has been acknowledged.
Applicant amended Claims 1, 21, and 24.

Status of Claims
Claims 5, 7, 14, and 16 were cancelled earlier.
Claims 8-13, 15, and 17-20 are withdrawn from examination as belonging to inventions not chosen for examination.
Claims 1-4, 6, and 21-24 are examined on merits herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 21-24 are rejected under 35 U.S.C. 103Lee et al. (US 2015/0075606) in view of Daniels (US 20180216000).
In re Claim 1 Lee teaches a photodetector (as one implementation of a photovoltaic device, paragraph 0002, Claim 14; see paragraph 0129 of Koh, US 2017/0117496, on inherency of a photodetector to be a photovoltaic device) comprising (Fig. 4):
a first electrode 101 (paragraph 0029);
an interlayer 103A (paragraphs 0039, 0045) disposed on the first electrode 101; 
a photoabsorbing layer 13 (paragraphs 0111, 0125-0127) disposed on the interlayer 103 and comprising: 
a plurality of nanocrystals (including CdS, CdTe, CdSe, graphene quantum dot or ZnO, paragraph 0127) dispersed in the one or more charge transport materials (paragraphs 0125-0127) and made of elements selected from transition metal dichalcogenides, transition metal trichalcogenides, Group 13-15 compounds, nitrides, oxides, phosphides, 2D allotropes of Group 14 elements, Group 12-16 materials, Group 13-15 materials, Group 14-16 materials, CuGaS2, CuGaSe2, CuGa(S, Se)2, CuInS2, CuInSe2, CuIn(S,Se)2, Cu(In,Ga)S2, Cu(In,Ga)Se2, Cu(In,Ga)(S,Se)2, CuInTe2, AgInS2 and AgInSe2 – the above explicitly taught nanocrystals of Lee belong to an oxide (ZnO) or to a chalcogenide (CdS, CdTe, or CdSe) created by Group 12-16 elements; and
a second electrode 15 (paragraph 0111) disposed on the photoabsorbing layer 13.
Lee does not teach that the nanocrystals are two-dimensional quantum dots (2D QD) dispersed in one or more charge transport materials, and, correspondingly, does not teach that each of the 2D QDs has a thickness of about 1 to 5 atomic or molecular 
Daniels creates a layer of 2D QDs (paragraph 0025, Claim 3), each made from a transition metal dichalcogenide MoS2 (paragraph 0069, Clam 2), has a thickness of 1 to 5 atomic or molecular monolayers and lateral dimensions sufficient to place the 2D QDs in the quantum confinement regime (paragraph 0045), the 2D QDs being dispersed in a solvent (Claim 21, paragraph 0068), the solvent could be propanol (paragraph 0104), which inherently possesses charge transporting properties. Daniels further teaches (paragraph 0013) that MoS2 can be used as an active layer (e.g., light absorbing layer) for photodetectors, and that solvents of 2D nanoparticles are good for processability (paragraph 0068).
Lee and Daniels teach analogous art directed to a photoabsorbing layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device in view of the Daniels teaching, since they are from the same field of endeavor, and Daniels created successfully operated quantum dots layers.
It would have been obvious for one of ordinary skill in the art before filing the application to try modifying the Lee device by substituting its relatively complicated photoabsorbing layer (comprising two sublayers) with a 2D QDs layer of Daniels, each 2D QDs comprised a 2D MoS2 dissolved in a solution, if such modification allows improving a device sensitivity (similar to improvement of emission, Daniels, paragraph 0007), or reducing manufacturing cost, or reducing a thickness of an absorbing layer (Daniels, paragraph 0007): See MPEP 2144.05 and MPEP 2143 KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results – the result will be predictable in a sense that another photodetector will be created.
	It would have been obvious for one of ordinary skill in the art before filing the application to choose a solution for dispersing 2D QDs comprising or consisting one or more charge transport materials, since such materials would help charges, created during a light absorption, to faster move to electrodes of the photodetector.
 In re Claim 2, Lee/Daniels teaches the photodetector of Claim 1 as cited above. 
Lee further teaches (Fig. 4)  that the interlayer 103 has a thickness ranging from about 1 nm to about 1000 nm (paragraph 0050). Note, that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claims 3 and 4, Lee/Daniels teaches the photodetector of Claim 1 as cited above, wherein the photoabsorbing layer created per Daniels, comprises 2D QDs dispersed in the one or more charge transport solution.
Daniels does not explicitly teach that the solution comprises from about 10 vol% to about 95 vol% of the plurality of 2D QDs (as Claim 3 requires) or/and that the solution 
However, one of ordinary skill in the art before filing the application would understand that when 2D QDs are dispersed in the solution (e.g., the charge transport material), amount of each (e.g., 2D QDs or the charge transport material) could be in a range from at least 1 vol% to at least 99 vol% (of the other element) at an expense of the other. One of ordinary skill in the art would also understand that a small amount of 2D QDs creates a weaker response to a detected light, while a large amount of the charge transport material, although helping a charge transport (as shown for Claim 1), would lead to an increased thickness of the photoabsorbing layer.
It would have been obvious for one of ordinary skill in the art before filing the application to experiment with various amounts of 2D QDs and charge transport material in order to find their influence on photodetector parameters, such as its sensitivity, its size, a speed of the response, and to choose such volume ratios of the solution and the plurality of 2D QDs that satisfy the requirements of Claims 3 and 4, if they allow achieving a required sensitivity, size, a response time of to be created photodetector: See MPEP 2144.05 and MPEP 2143 KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. In addition, in accordance with MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015]. II Routine Optimization, A. Optimization within Prior Art Conditions or Through Routine Experimentation, “Where the general conditions of a claim are disclosed in the prior art, In re Aller, 220F.2d.454.
In re Claim 6, Lee/Daniels teaches the photodetector of Claim 1 as cited above, wherein the photoabsorbing layer is created per Daniels. 
Daniels teaches that a thickness of a single monolayer of 2D particle is about 10 nm, while 5 molecular monolayers would create a 2D QDs layer with a thickness of 50 nm (paragraph 0045). Note, that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In re Claim 21, Lee/Daniels teaches the photodetector of Clam 1 cited above, wherein the photoabsorbing layer was created from 2D QDs of MoS2 (per Daniels), and the last was created from a bulk MoS2 layer by exfoliation (paragraph 0015). 
Daniels further teaches (paragraphs 0035-0042) that similar 2D nanoparticles (which could be QDs) layers could be created from other 2D materials, including Group 13-16 compounds, from Group 12-16 compounds, from Group 13-16 compounds, etc. listed in the above paragraphs.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Daniels photodetector of Claim 1 by substituting its 2D QDs layer dispersed in the one or more charge transport materials with a layer of 2D QDs (dispersed in an appropriate solution) created from any of multiple materials referenced by Daniels in paragraphs 0035-0042, wherein preliminary experiments show 2 (such as a possibility for creating a photodetector operated in another spectrum range, having a higher sensitivity, a faster response, etc.).
In re Claim 22, Lee/Daniels teaches the photodetector of Claim 1 as cited above, wherein the 2 D QDs are made of a transition metal dichalcogenide.
In re Claim 23, Lee/Daniels teaches the photodetector of Claim 21, wherein the 2D QDs are capped with short-chain ligands, each short-chain ligand including a hydrocarbon chain having eight or less carbons – Daniels teaches a ligand of octane thiol (paragraph 0062), which inherently complies with properties of ligands listed above – see paragraph -118 of the published application US 20200067002 – for inherency.
In re Claim 24, Lee/Daniels teaches the photodetector of Claim 1, wherein Lee teaches (Fig. 4, paragraph 0045) that the interlayer 103a is made of a material selected from a group consisting of poly(3,4-ethylendioxythiophene) polystyrene sulfonate (PEDOT:PSS), MoO3, and metal oxides having any of zinc, titanium, vanadium, or nickel – Lee teaches vanadium oxide and MoO3.

Response to Arguments
Applicant’ arguments (REMARKS, filed 01/21/22) has been fully considered. 
Examiner agrees with Applicant (REMARKS, page 6) that amendments made for Claims 21 and 24 overcome grounds for their objection presented in the previous Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/09/22